IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50241
                         USDC No. WA-91-CV-315
                           __________________


SYNNACHIA McQUEEN,

                                       Plaintiff-Appellant,

versus

DAVID TURNER, COIII; GREG L. KLEPPER,
Officer; ROGELIO NAVARRO, COIII, Officer;
MICHAEL WISEMAN, COIII; DAVID H. McCULLOUGH, Lt.;
DENNIS POLK, Sgt.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                          November 7, 1995
Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Synnachia McQueen's motion for leave to proceed in forma

pauperis (IFP) on appeal is DENIED.

     McQueen appeals a jury verdict that Correctional Officers

David Turner and Greg Klepper did not use excessive force against

him in prison.    McQueen contends that the district court erred by

denying his motion in limine; gave erroneous jury instructions


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-50241
                                  -2-

regarding the Eighth Amendment and the defendants' good-faith

defense; failed to instruct the jury regarding his Fourteenth

Amendment and state-law claims; and erred by not admitting into

evidence an internal affairs report.     McQueen also contends that

the defendants did not offer a non-discriminatory reason for

exercising a peremptory strike against the sole remaining black

venireperson and that the verdict was contrary to the evidence.

     We have examined McQueen's motion and the record and have

concluded that all of the issues he raises for appeal are

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   We have warned McQueen that frivolous appeals might

result in sanctions.     We also have admonished McQueen to review

his pending appeals and withdraw any that are frivolous.    We

reiterate our admonition to McQueen and warn him that any further

frivolous appeals will result in sanctions.

     APPEAL DISMISSED.     See 5TH CIR. R. 42.2.